Case: 21-30284     Document: 00516261417         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 31, 2022
                                  No. 21-30284
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert E. Robinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:18-CR-228-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Robert E. Robinson, federal prisoner # 20897-035, appeals the denials
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release and his
   subsequent motion for reconsideration. We review each denial for an abuse




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30284     Document: 00516261417           Page: 2   Date Filed: 03/31/2022




                                    No. 21-30284


   of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020); United States v. Rabhan, 540 F.3d 344, 346 (5th Cir. 2008).
          Under § 3582(c)(1)(A)(i), a district court may modify a defendant’s
   sentence after it considers the applicable 18 U.S.C. § 3553(a) factors if
   “extraordinary and compelling reasons warrant such a reduction.” A district
   court errs if, in considering whether to grant a § 3582(c)(1)(A)(i) motion, it
   treats the U.S.S.G. § 1B1.13 policy statement as binding. See United States v.
   Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021).
          Although Robinson contends that the district court erroneously
   believed that it was bound by § 1B1.13, he ignores that the court explicitly
   recognized the holding in Shkambi. See id. In any event, even if the district
   court had improperly considered § 1B1.13 in determining whether Robinson
   had shown extraordinary and compelling reasons, the court separately
   determined that Robinson’s release was not warranted under the § 3553(a)
   factors. See Chambliss, 948 F.3d at 693-94. He fails to show an abuse of
   discretion. See id. at 693; Rabhan, 540 F.3d at 346.
          Robinson’s motion for appointment of counsel is DENIED, and the
   orders of the district court are AFFIRMED.




                                         2